Citation Nr: 0702609	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-24 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hemangioma of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey which continued the 10 percent 
evaluation for service-connected left ankle hemangioma.

The Board notes that in an October 2002 rating decision, the 
RO denied the veteran's claim to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder on the grounds that no new and material evidence had 
been received.  In a January 2006 statement, it appears that 
the veteran wishes to reopen his service connection claim for 
a psychiatric disorder.  This issue has not yet been 
adjudicated by the RO and is referred back for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

Medical evidence associated with the claims folder reflects 
that the service connected hemangioma is a cavernous 
hemangioma, and may possibly involve deeper structures. 

In an October 2005 statement, the veteran requested another 
VA examination in order to assess the current nature of his 
service-connected hemangioma of the left ankle.  At present, 
the veteran's disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  Recent 
VA and private medical evidence shows that the veteran has 
repeatedly sought emergency care for recurrent bleeding of 
the service-connected hemangioma.  Further, he contends that 
the 10 percent evaluation does not accurately reflect the 
nature of his disability, which he claims has worsened. 

The Board notes that the veteran's most recent VA examination 
was completed in May 2003.  Given the veteran's contentions 
and medical evidence of recurrent hemangioma, another 
examination would be helpful in fairly deciding the increased 
rating claim.  

The RO should request the VA physician to indicate the 
extent, if any, to which the veteran's service-connected 
hemangioma consists not only a skin disorder, but includes 
bone, nerve or vascular involvement. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA to provide 
the claimant with notice of missing information and evidence 
that will assist in substantiating all the elements of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should provide the veteran with notice of the 
regulations pertaining to disability ratings and effective 
dates.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
there is an indication from the veteran 
or his representative that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent that 
the veteran's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  The RO should contact the veteran 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for the left ankle 
hemangioma since June 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  .

3.  The RO should schedule the veteran 
for a VA dermatology examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  After 
reviewing the evidence of record and 
examining the veteran, the physician 
should determine the current nature and 
extent of the hemangioma of the left 
ankle.  Unretouched color photographs of 
the affected area should be obtained and 
associated with the claims folder.

The examiner should specifically comment 
on the size of the affected area; whether 
the hemangioma is tender, painful, or 
productive of limitation of function; 
whether there is tissue or skin loss; 
whether there were changes in the 
pigmentation of the veteran's skin; and 
whether the disorder causes exfoliation, 
exudation, or itching or marked 
disfigurement (i.e., adherence to 
underlying tissue, deformity, size, and 
elevation or depression).  If it is 
determined that the veteran's disability 
includes involvement of the bones, 
vascular or nerves, the examiner should 
so indicate.  If referral to another 
specialist is necessary to fully assess 
the disorder, then this should be 
undertaken in conjunction with this 
REMAND. 
The physician is request to provide a 
complete rationale for any opinion 
offered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


